Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on April 14, 2022, the following has occurred: claim(s) 1, 6-9, 11, 14-18, and 20 have been amended and claim(s) 2-5, 10, and 12-13 have been deleted. Now, claim(s) 1, 6-9, 11, and 14-20 are pending.

Claim Objections
Claim 17 objected to because of the following informalities:  “receive, from the a healthcare team member’s device…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “receive, from a healthcare team member’s device…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (U.S. Patent Pre-Grant Publication No. 2018/0032692) in view of Ramaci (U.S. Patent Pre-Grant Publication No. 2019/0043501) in further view of Brown (U.S. Patent Publication No. 7,252,636).
As per independent claim 1, Hickle discloses a system for remotely managing healthcare, the system comprising: a personal assistant device associated with a patient and having a listening component and a speaker, the personal assistant device being configured to receive voice commands from the patient and to provide audible instructions to the patient (See Paragraphs  [0036]-[0037]: A patient can utilize a device to input data and receive instructions from that can be oral or audible communication for either input or output.); and a processor in communication with the personal assistant device and an Electronic Health Information System (EHIS) that stores an Electronic Health Record (EHR) of the patient (See Paragraph [0036]: The patient's device is communication with patient information sources, such as health information exchanges or Microsoft HealthVault, and Electronic Health Record (EHR) and Electronic Medical Record that enables an exchange of information.); receive, by the personal assistant device from a connected health marker monitoring device, a measurement corresponding to the at least one task of the response instruction (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.); and transmit the measurement to the EHIS (See Paragraphs [0074]-[0077]: The results can be delivered to a third party entity, which the Examiner is interpreting the third party entity to encompass the electronic health information system.); transmit, from the personal assistant device, the measurement to be stored in the EHR of the patient by the EHIS (See Paragraphs [0039]- [0040]: Receive, format, and store the incoming data in the system EMR, which the Examiner is interpreting the incoming data to encompass the measurement and that the patient’s EMR would be stored in the system EMR to encompass stored in the EHR of the patient by the EHIS.); and receive, from a control component that is remote from the personal assistance device and connected to the EHIS, and indication that the measurement is being provided to a health care team member’s device based on the measurement being abnormal relative to a predetermined rule (See Paragraph [0040]: The enablement unit is able to search and/or scan the EMR for abnormalities upon receipt of the data, and the alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions, which the Examiner is interpreting to encompass the claimed portion.).
While Hickle teaches the system as described above, Hickle may not explicitly teach detect, via the listening component, one or more wake words associated with a voice command from the patient; and receive, via the listening component, one or more second wake words associated with the voice command from the pateint, wherein the one or more second wake words trigger the personal assistant device to electronically generate a query for the EHIS for at least one task for the patient.
Ramaci teaches a system for detect, via the listening component, one or more wake words associated with a voice command from the patient (See Paragraph [0057]: Possible voice interactions between a relational agent and a patient with multimorbidity, the relational agent utilizes a control service and the patient can access the skills by using the device's wake word, which the Examiner is interpreting to encompass the claimed portion.); and receive, via the listening component, one or more second wake words associated with the voice command from the patient, wherein the one or more second wake words trigger the personal assistant device to electronically generate a query for the EHIS for at least one task for the patient (See Paragraph [0057]: Possible voice interactions (that can utilized by a specifically developed proprietary wearable device) are Contact Family, Medication Reminders, Medication Adherence Measure, and Symptoms Management which utilize sample phrases to query the device to relay health information which the examiner is interpreting the device’s knowledge of certain medical information to encompass querying the electronic health information system and that specifically the Medication Reminders and Medication Adherence Measure to encompass query the EHIS for at least one task for the patient.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle to include detect, via the listening component, one or more wake words associated with a voice command from the patient; and receive, via the listening component, one or more second wake words associated with the voice command from the pateint, wherein the one or more second wake words trigger the personal assistant device to electronically generate a query for the EHIS for at least one task for the patient as taught by Ramaci. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle with Ramaci with the motivation of improving safety and clinical outcomes (See Background of Ramaci in Paragraph [0010]).
While Hickle/Ramaci teaches the system as described above, Hickle/Ramaci may not explicitly teach transmit, from the personal assistant device, the query for the at least one task to the EHIS based on the one or more second wake words; receive, from the EHIS a response instruction to the query including the at least one task for the patient; and audibly output, via the speaker, the response instruction; audibly output, via the speaker, the measurement.
Brown teaches a system for transmit, from the personal assistant device, the query for the at least one task to the EHIS based on the one or more second wake words  (See col. 9, ll. 60-67: The server retrieves the assigned script program after patient identification and transmits the assigned script program to the patient's remotely programmable apparatus when combined with the teachings of Hickle/Ramaci.); receive, from the EHIS a response instruction to the query including the at least one task for the patient (See col. 10, ll. 38-46: The microprocessor prompts the patient by displaying on the display "ANSWER QUERIES NOW? PRESS ANY BUTTON TO START", and the microprocessor waits until a reply to the prompt is received from the patient, which the Examiner is interpreting the prompting of the patient to answer queries to encompass a response instruction to the voice command including the at least one task for the patient.); audibly output, via the speaker, the response instruction (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly communicated to the patient through a speaker.); audibly output, via the speaker, the measurement (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly communicated to the patient through a speaker.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle/Ramaci to include transmit, from the personal assistant device, the query for the at least one task to the EHIS based on the one or more second wake words; receive, from the EHIS a response instruction to the query including the at least one task for the patient; audibly output, via the speaker, the response instruction; and audibly output, via the speaker, the measurement as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle/Ramaci with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, ll. 45-49).
As per claim 6, Hickle/Ramaci/Brown discloses the system of claim 1 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive, by the personal assistant device, an alert indicating that the measurement is abnormal, the alert having content that includes at least one instruction for the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions.).
As per claim 7, Hickle/Ramaci/Brown discloses the system of claims 1 and 6 as described above. Hickle/Ramaci may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient; receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient; and transmit the response to the EHIS.
Brown teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient (See col. 11, ll. 49-61: The apparatus includes a speaker for audibly communicating queries and prompts to the patient.); receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient (See col. 11, ll. 49-61. The apparatus includes a microphone for receiving spoken responses to the queries and prompts.); and transmit the response to the EHIS (See col. 14, ll. 28-42: The server retrieves the assigned script program from the database and transmits the script program to the individual's remotely programmable apparatus through the communication network.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle/Ramaci to include output, via the speaker of the personal assistant device, the at least one instruction for the patient; receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient; and transmit the response to the EHIS as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle/Ramaci with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, ll. 45-49).
As per claim 8, Hickle/Ramaci/Brown discloses the system of claim 1 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive, by the personal assistant device, an indication that the measurement is abnormal (See Paragraph [0040]: The enablement unit searches and/or scans the EMR for abnormalities upon receipt of the data.); receive, from the healthcare team member's device, at least one instruction for the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions.); and transmit a second alert to the personal assistant device, the second alert having content that includes the at least one instruction for the patient (See Paragraph [0052]: One or more alerts can be transmitted to the patient if the patient data indicates an emergency and action items can be sent with the alert, which the Examiner is interpreting the capability to send one or more alerts to encompass the second alert.).
As per independent claim 9, Hickle discloses a system for remotely managing healthcare, the system comprising: a personal assistant device associated with a patient and having a listening component, a speaker, and an alert indicator, the personal assistant device being configured to receive voice commands from the patient and to provide audible instructions to the patient (See Paragraphs [0036]-[0037]: A patient can utilize a device to input data and receive instructions from that can be oral or audible communication for either input or output.); a connected health marker monitoring device associated with the patient (See Paragraph [0083]: An FDA certified medical device that includes delivery of the results data via FDA certified methods may be required, which the Examiner is interpreting to encompass the claimed portion.); a processor in communication with the personal assistant device, the connected health marker monitoring device and an Electronic Health Information System (EHIS) that stores an Electronic Health Record (EHR) of the patient (See Paragraph [0036]: The patient's device is communication with patient information sources, such as health information exchanges or Microsoft HealthVault, and Electronic Health Record (EHR) and Electronic Medical Record that enables an exchange of information.); one or more computer-readable media storing computer-readable instructions that, when executed by the processor, cause the processor to: receive, from the EHIS, an alert associated with the pateint, the alert having content that includes at least one task to be performed using the connected health marker monitoring device (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.); activate the alert indicator associated with the personal assistant device (See Paragraph [0052]: The reminder that is sent to the display is being interpreted to encompass activating an alert indicator.); transmit, from the personal assistant device, the measurement to be stored in the EHR of the patient by the EHIS (See Paragraphs [0039]- [0040]: Receive, format, and store the incoming data in the system EMR, which the Examiner is interpreting the incoming data to encompass the measurement and that the patient’s EMR would be stored in the system EMR to encompass stored in the EHR of the patient by the EHIS.); and receive, from a control component that is remote from the personal assistance device and connected to the EHIS, and indication that the measurement is being provided to a health care team member’s device based on the measurement being abnormal relative to a predetermined rule (See Paragraph [0040]: The enablement unit is able to search and/or scan the EMR for abnormalities upon receipt of the data, and the alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions, which the Examiner is interpreting to encompass the claimed portion.).
While Hickle teaches the system as described above, Hickle may not explicitly teach receive, via the listening component, a voice command from the patient requesting the content of the alert, wherein the voice command includes a wake word associated with the EHIS.
Ramaci teaches a system for receive, via the listening component, a voice command from the patient requesting the content of the alert, wherein the voice command includes a wake word associated with the electronic health information system (See Paragraph [0057]: Possible voice interactions between a relational agent and a patient with multimorbidity, the relational agent utilizes a control service and the patient can access the skills by using the device's wake word, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle to include receive, via the listening component, a voice command from the patient requesting the content of the alert, wherein the voice command includes a wake word associated with the electronic health information system as taught by Ramaci. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle with Ramaci with the motivation of improving safety and clinical outcomes (See Background of Ramaci in Paragraph [0010]).
While Hickle/Ramaci teaches the system as described above, Hickle/Ramaci may not explicitly teach transmit, from the personal assistant device, the query for the at least one task to the EHIS based on the one or more second wake words; receive, from the EHIS a response instruction to the query including the at least one task for the patient; audibly output, via the speaker, the response instruction; and audibly output, via the speaker, the measurement.
Brown teaches a system for transmit, from the personal assistant device, the query for the at least one task to the EHIS based on the one or more second wake words (See col. 9, ll. 60-67: The server retrieves the assigned script program after patient identification and transmits the assigned script program to the patient's remotely programmable apparatus when combined with the teachings of Hickle/Ramaci.); receive, from the EHIS a response instruction to the query including the at least one task for the patient (See col. 10, ll. 38-46: The microprocessor prompts the patient by displaying on the display "ANSWER QUERIES NOW? PRESS ANY BUTTON TO START", and the microprocessor waits until a reply to the prompt is received from the patient, which the Examiner is interpreting the prompting of the patient to answer queries to encompass a response instruction to the voice command including the at least one task for the patient.); audibly output, via the speaker, the response instruction (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly communicated to the patient through a speaker.); and audibly output, via the speaker, the measurement (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly communicated to the patient through a speaker.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle/Ramaci to include transmit, from the personal assistant device, the query for the at least one task to the EHIS based on the one or more second wake words; receive, from the EHIS a response instruction to the query including the at least one task for the patient; audibly output, via the speaker, the response instruction; and audibly output, via the speaker, the measurement as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle/Ramaci with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, ll. 45-49).
As per claim 11, Hickle/Ramaci/Brown discloses the system of claim 9 as described above. Hickle further teaches further comprising storing the measurement in the EHR of the patient in the EHIS (See Paragraphs [0039]- [0040]: Receive, format, and store the incoming data in the system EMR, which the Examiner is interpreting the EMR to encompass an electronic health information system and associated with the patient.).
As per claim 14, Hickle/Ramaci/Brown discloses the system of claim 9 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive an indication that the measurement is abnormal (See Paragraph [0040]: The enablement unit searches and/or scans the EMR for abnormalities upon receipt of the data.); and automatically transmit a second alert to the personal assistant device, the second alert having content that includes at least one instruction for the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions.), wherein the patient is informed the measurement is abnormal in association with the instruction (See Paragraph [0041]: An abnormality alert can be sent and algorithms can be used to verify the correctness of the incoming abnormal data and weighting the various factors and associating certain personnel with specific conditions and symptoms may be used, which the Examiner is interpreting the identification of abnormal data and identification of the factors that cause the abnormal reading to encompass the claimed portion.).
As per claim 15, Hickle/Ramaci/Brown discloses the system of claims 9 and 14 as described above. Hickle/Ramaci may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient; receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient; and transmit the response to the EHIS.
Brown teaches a system wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient (See col. 11, ll. 49-61: The apparatus includes a speaker for audibly communicating queries and prompts to the patient.); receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient (See col. 11, ll. 49-61: The apparatus includes a microphone for receiving spoken responses to the queries and prompts.); and transmit the response to the EHIS (See col. 14, ll. 28-42: The server retrieves the assigned script program from the database and transmits the script program to the individual's remotely programmable apparatus through the communication network.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle/Ramaci to include output, via the speaker of the personal assistant device, the at least one instruction for the patient; receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient; and transmit the response to the electronic health information system as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle/Ramaci with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, ll. 45-49).
As per claim 16, Hickle/Ramaci/Brown discloses the system of claims 9 and 14 as described above. Hickle further teaches wherein when executed by the processor, the computer, readable instructions further cause the processor to: receive, via the connected health marker monitoring device associated with the patient, a measurement in response to the at least one instruction for the patient (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.).
However, Hickle/Ramaci may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient; and transmit the measurement to the EHIS.
Brown teaches a system wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient (See col. 11, ll. 49-61: The apparatus includes a speaker for audibly communicating queries and prompts to the patient.); and transmit the measurement to the EHIS (See col. 9, ll. 60-67: The server retrieves the assigned script program after patient identification and transmits the assigned script program to the patient's remotely programmable apparatus.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle/Ramaci to include output, via the speaker of the personal assistant device, the at least one instruction for the patient; and transmit the measurement to the electronic health information system as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle/Ramaci with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, ll. 45-49).
As per claim 17, Hickle/Ramaci/Brown discloses the system of claim 9 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive an indication	that the measurement is abnormal (See Paragraph [0040]: The enablement unit searches and/or scans the EMR for abnormalities upon receipt of the data.); receive, from a healthcare team member’s device, at least one instruction for the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions.); and transmit (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions.).
As per independent claim 18, Hickle discloses a method for remotely managing healthcare, the method comprising: receive, by the personal assistant device from a connected health marker monitoring device, a measurement corresponding to the at least one task of the response instruction (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.); receiving, at a control component that is remote from the personal assistant device and connected to the EHIS, the measurement from the connected health marker monitoring device (See Paragraph [0040]: The enablement unit is able to search and/or scan the EMR for abnormalities upon receipt of the data, and the alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions, which the Examiner is interpreting to encompass the claimed portion.); determining, by the control component, that the measurement is abnormal relative to a predetermined rule (See Paragraph [0040]: The enablement unit is able to search and/or scan the EMR for abnormalities upon receipt of the data, and the alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions, which the Examiner is interpreting to encompass the claimed portion.); transmitting the measurement, via the control component, to be stored in an Electronic Health Record (EHR) of the patient associated with the EHIS  (See Paragraphs [0039]- [0040]: Receive, format, and store the incoming data in the system EMR, which the Examiner is interpreting the incoming data to encompass the measurement and that the patient’s EMR would be stored in the system EMR to encompass stored in the EHR of the patient by the EHIS.); and transmitting the measurement to a healthcare team member’s device based on the measurement being abnormal relative to the predetermined rule (See Paragraph [0040]: The enablement unit is able to search and/or scan the EMR for abnormalities upon receipt of the data, and the alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions, which the Examiner is interpreting to encompass the claimed portion.).
While Hickle teaches the method as described above, Hickle may not explicitly teach accessing an Electronic Health Information System (EHIS) in response to a wake word associated with the EHIS received by a listening component of a personal assistant device associated with the patient.
Ramaci teaches a method for accessing an Electronic Health Information System (EHIS) in response to a wake word associated with the EHIS received by a listening component of a personal assistant device associated with the patient (See Paragraph [0057]: Possible voice interactions (that can utilized by a specifically developed proprietary wearable device) are Contact Family, Medication Reminders, Medication Adherence Measure, and Symptoms Management which utilize sample phrases to query the device to relay health information which the Examiner is interpreting the device's knowledge of certain medical information to encompass querying the electronic health information system and that specifically the Medication Reminders and Medication Adherence Measure to encompass query the EHIS for at least one task for the patient.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Hickle to include accessing an Electronic Health Information System (EHIS) in response to a wake word associated with the EHIS received by a listening component of a personal assistant device associated with the patient as taught by Ramaci. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle with Ramaci with the motivation of improving safety and clinical outcomes (See Background of Ramaci in Paragraph [0010]).
While Hickle/Ramaci teaches the method as described above, Hickle/Ramaci may not explicitly teach audibly outputting, via a speaker of the personal assistant device, at least one instruction to be performed by the patient using a connected health marker monitoring device; and audibly outputting, via the speaker, the measurement.
Brown teaches a method for audibly outputting, via a speaker of the personal assistant device, at least one instruction to be performed by the patient using a connected health marker monitoring device (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly communicated to the patient through a speaker.); and audibly outputting, via the speaker, the measurement (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly communicated to the patient through a speaker.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Hickle/Ramaci to include audibly outputting, via a speaker of the personal assistant device, at least one instruction to be performed by the patient using a connected health marker monitoring device; and audibly outputting, via the speaker, the measurement as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle/Ramaci with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, ll. 45-49).
As per claim 19, Hickle/Ramaci/Brown discloses the method of claim 18 as described above. Hickle further teaches further comprising receiving a voice command from the patient requesting the at least one instruction (See Paragraphs [0036]- [0037]: A patient can utilize a device to input data and receive instructions from that can be oral or audible communication for either input or output.).
As per claim 20, Hickle/Ramaci/Brown discloses the method of claims 18-19 as described above. Hickle further teaches further comprising authorizing the voice command based on the identity (See Paragraph [0070]: The patient can authenticate his or her identity and report result data from any capable device.). Hickle may not explicitly teach further comprising: verifying the identity of the patient.

Response to Arguments
In the Remarks filed on April 14, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) at the time of filing and in view of the Specification, the highly skilled artisan would immediately differentiate the claimed EHIS with EHRs from the generic patient information sources, including the basic web-based patient records of the now-defunct Microsoft Health Vault that operated outside/independently of EHISs, mentioned in Hickle at paragraph [0036]. The Brown reference is similarity deficient; and (2) the combination of Hickle, Ramaci, and Brown do not teach or suggest transmit, from the personal assistant device, the measurement to be stored in the EHR of the patient by the EHIS, and receive, from a control component that is remote from the personal assistance device and connected to the EHIS, and indication that the measurement is being provided to a healthcare team member's device based on the measurement being abnormal relative to a predetermined rule. 
In response to argument (1), the Examiner does not acknowledge that the highly skilled artisan would immediately differentiate the claimed EHIS with EHRs from the generic patient information sources, including the basic web-based patient records of the now-defunct Microsoft Health Vault that operated outside/independently of EHISs, mentioned in Hickle at paragraph [0036]. The Examiner does not acknowledge that the EHIS as recited and claimed do not specify EHIS as more than an information database that can store electronic health records. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (2), the Examiner does not acknowledge that the combination of Hickle, Ramaci, and Brown do teach transmit, from the personal assistant device, the measurement to be stored in the EHR of the patient by the EHIS as disclosed in Hickle Paragraphs [0039]- [0040], receive, format, and store the incoming data in the system EMR, which the Examiner is interpreting the incoming data to encompass the measurement and that the patient’s EMR would be stored in the system EMR to encompass stored in the EHR of the patient by the EHIS. Further the Examiner asserts that Hickle does disclose receive, from a control component that is remote from the personal assistance device and connected to the EHIS, and indication that the measurement is being provided to a healthcare team member's device based on the measurement being abnormal relative to a predetermined rule in Hickle in Paragraph [0040], the enablement unit is able to search and/or scan the EMR for abnormalities upon receipt of the data, and the alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions, which the Examiner is interpreting to encompass the claimed portion. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamen et al. (U.S. Patent Pre-Grant Publication No. 2014/0188516), describes a method, related system, and apparatus for establishing communications link between the monitoring client and the base, Rosenfeld et al. (U.S. Patent Publication No. 7,256,708), describes a communications network for providing continuous patient monitoring to provide critical care services from a remote location, and Paganelli et al. ("ERMHAN: A Context-Aware Service Platform to Support Continuous Care Networks for Home-Based Assistance"), describes a multichannel context-aware service platform designed to support care networks.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626